 Case 2:18-ml-02814-AB-FFM Document 453-1 Filed 09/06/19 Page 1 of 3 Page ID
                                 #:18402


 1   KNIGHT LAW GROUP LLP
     Steve Mikhov (SBN 224676)
 2
     stevemusfc@knightlaw.com
 3   Russell Higgins (SBN 226124)
 4
     russellh@knightlaw.com
     10250 Constellation Blvd., Suite 2500
 5   Los Angeles, CA 90067
 6   Telephone: (310) 552-2250
     Fax: (310) 552-7973
 7
 8   Attorneys for Plaintiffs

 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
      IN RE: FORD MOTOR CO.                  Case No. 2:18-ML-02814-AB(FFMx)
13    DPS6 POWERSHIFT
14    TRANSMISSION PRODUCTS                  DECLARATION OF RUSSELL
      LIABILITY LITIGATION                   HIGGINS IN SUPPORT OF
15
                                             PLAINTIFF’S OPPOSITION TO
16                                           FORD’S MOTION TO EXCLUDE
                                             PLAINTIFFS’ EXPERT
17
                                             WITNESSES
18
      THIS DOCUMENT RELATES                  DATE: September 27, 2019
19    ONLY TO:                               TIME: 10:00 a.m.
20                                           COURTROOM: 7B
      Brown, Christi v. Ford Motor
21    Company, 2:18-cv-04190-AB-FFM
22    Cannon, Mary v Ford Motor
23    Company, 2:18-cv-04817-AB-FFM

24    Quintero, Yvonne, et al. v Ford
      Motor Company, 2:18-cv-01912-
25    AB-FFM
26    Mark Pedante v. Ford Motor
27
      Company, et al., Case No. 2:17-cv-
      06656-AB-FFM
28                                             1
          DECLARATION OF RUSSELL HIGGINS ISO PLAINTIFFS’ OPPOSITION TO
            FORD’S MOTION TO EXCLUDE PLAINTIFFS’ EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453-1 Filed 09/06/19 Page 2 of 3 Page ID
                                 #:18403


 1    I, Russell Higgins, declare as follows:
 2          1.     I am an attorney admitted to practice before the United States District
 3    Court for the Central District of California, and an associate at Knight Law Group,
 4    LLP, counsel of record for Plaintiffs in the above-captioned Pedante and Quintero
 5    matters.
 6          2.     I have personal knowledge of the facts set forth herein and could
 7    testify competently if called upon to do so.
 8          3.     In both the Quintero and Pedante matters, Ford served written

 9    disclosures and reports of its eight (8) designated expert witnesses on July 24,
      2019. Ford’s expert witness disclosure attached reports but no other documents.
10
            4.     Ford’s designated expert witnesses are the same in both cases: Carlyn
11
      Irwin; Christopher Kwasniewicz; David Harless; Matthew Fyie; Nathan Dorris;
12
      Robert Pascarella; Genevieve Nauhaus; and Robert Kuhn.
13
            5.     The report of Carlyn Irwin fails to include case numbers for any cases
14
      in which she previously testified, and includes little detail of her compensation.
15
      The report of Carlyn Irwin also states that she reserves the right to amend or update
16
      her report. Attached hereto as Exhibit A, Excerpts of report of Carlyn Irwin.
17
            6.     The report of Christopher Kwasniewicz fails to include a list of cases
18
      in which he previously testified, and does not include details of his compensation.
19
      Attached hereto as Exhibit B, Excerpts of report of Christopher Kwasniewicz.
20          7.     The report of David Harless fails to include case numbers for any
21    cases in which he previously testified, and includes little detail of his
22    compensation. Attached hereto as Exhibit C, Excerpts of report of David Harless.
23          8.     The report of Matthew Fyie only generally references documents he
24    reviewed and relied upon, including “documents produced by Ford in discovery in
25    this case.” His report also reserves the right to supplement his report. Attached
26    hereto as Exhibit D, Excerpts of report of Matthew Fyie.
27
28                                              1
          DECLARATION OF RUSSELL HIGGINS ISO PLAINTIFFS’ OPPOSITION TO
            FORD’S MOTION TO EXCLUDE PLAINTIFFS’ EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453-1 Filed 09/06/19 Page 3 of 3 Page ID
                                 #:18404


 1          9.     The report of Robert Pascarella only generally and incompletely
 2    references documents he reviewed and relied upon. His report also reserves the
 3    right to supplement or modify his opinions. Attached hereto as Exhibit E, Excerpts
 4    of report of Robert Pascarella.
 5          10.    The report of Robert Kuhn provides little detail of his compensation,
 6    and states only that JP Research Inc. charges $300.00/hour for his “services.”
 7    Attached hereto as Exhibit F, Excerpts of report of Robert Kuhn.

 8          11.    A demonstrative chart, for the Court’s convenience, rebutting Ford’s

 9
      alleged deficiencies for each of Plaintiffs’ experts is attached as Exhibit G.
            12.    Ford has not served any notices of deposition in either the Pedante or
10
      Quintero matters for any of Plaintiffs’ designated expert witnesses. I am informed
11
      and believe, although I do not have personal knowledge of it, that this is equally
12
      true for the two cases represented by Consumer Legal Remedies (“CLR”).
13
            13.    Ford has filed no motion(s) seeking any orders directing Plaintiffs’
14
      experts, or any of them, to provide any further information it believed to be
15
      deficient in any of their disclosures.
16
            14.    Ford filed the instant Motion to Exclude Experts on Friday, August
17
      29, 2019, at 5:45 p.m. The following Monday was Labor Day. The following
18
      Tuesday (i.e., the next business day after filing the Motion) was September 3, the
19    Court’s scheduled expert discovery cutoff.
20          I declare under penalty of perjury under the laws of the United States of
21    America that the foregoing is true and correct and that this declaration was
22    executed this 6th day of September, 2019, in Los Angeles, California.
23
24                                                  /s/ Russell Higgins__________
25                                                  Russell Higgins
26
27
28                                              2
          DECLARATION OF RUSSELL HIGGINS ISO PLAINTIFFS’ OPPOSITION TO
            FORD’S MOTION TO EXCLUDE PLAINTIFFS’ EXPERT WITNESSES
